SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1141
CAF 12-01862
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF HOLLY A. BRENNAN,
PETITIONER-RESPONDENT,

                     V                                              ORDER

JAMES E. BRENNAN, III, RESPONDENT-RESPONDENT.
---------------------------------------------
ELIZABETH A. SAMMONS, ESQ., ATTORNEY FOR THE
CHILD, APPELLANT.


ELIZABETH A. SAMMONS, WILLIAMSON, ATTORNEY FOR THE CHILD, APPELLANT
PRO SE.


     Appeal from an order of the Family Court, Wayne County (Dennis M.
Kehoe, J.), entered September 12, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, determined that
petitioner shall have primary physical custody of the subject child.

     Now, upon reading and filing the stipulations of discontinuance
signed by the parties on October 19 and 21, 2013 and by the child and
the attorney for the child on October 21 and December 20, 2013,
respectively,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court